NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       APR 19 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-30274

                 Plaintiff-Appellee,            D.C. No. 1:20-cr-00124-SPW-1

 v.

MITCHELL JAMES CHANDLER,                        MEMORANDUM*

                 Defendant-Appellant.

                    Appeal from the United States District Court
                            for the District of Montana
                     Susan P. Watters, District Judge, Presiding

                             Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      Mitchell James Chandler appeals pro se from the district court’s order

denying his request for an order directing the Bureau of Prisons to award him six-

and-a-half months of custody credit. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Chandler contends that he is entitled to the custody credit because of the

district court’s comments at sentencing regarding his anticipated release date.

However, the district court correctly concluded that it lacked authority to award

custody credit at sentencing, or to direct the Bureau of Prisons to arrive at a

specific credit calculation. See United States v. Wilson, 503 U.S. 329, 333-34

(1992). Moreover, as the district court explained, the written judgment reflects its

intended sentence.

      AFFIRMED.




                                           2                                      21-30274